DETAILED ACTION
1.	Claims 8-15 of U.S. Application 16/689790 filed on November 20, 2019 are presented for examination.  Claims 1-7 have been withdrawn. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
3.	Applicant’s election without traverse of Group II, claims 8-15 in the reply filed on February 7, 2022 is acknowledged.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on February 21, 2020 and May 12, 2020 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beckley (WO 0249190) in view of Shimizu et al (Shimizu) (U.S. PGPub No. 20140042853).
Regarding claim 8, Beckley teaches (see fig. 2b below) a stator (see annotated fig. 2b below) for a rotating electrical machine (Abstract, page 5), comprising: 

15a yoke segment (BI) (Abstract; page 5); 
a plurality of said tooth segments (T) to form a tooth segment stack (fig. 2b; Abstract, page 5); 
a first heat source to heat the tooth segment (this phrase provides no structural limitation in relation to this apparatus claim, in any case the tooth segment is welded and therefore exposed to a heat source, see page 3: par. 2; page 4: par. 1; claim 12); 
a plurality of the yoke segments (BI) to form a yoke ring segment stack (Abstract; page 5; page 2; par. 3; claim 24); 
an adhesive material to bond the tooth segment (T) stack together to form a 20lamination of tooth segments (T) (claim 29),  
a weld to join the tooth segment stack (T) and the yoke segment stack (BI) to form an assembled stator (see annotated fig. 2b below) (page 3; par. 4; page 4; par. 1); and 
a curing device to cure the assembled stator (curing of the device is part of a process, therefore not given patentable weight in this apparatus claim).

    PNG
    media_image1.png
    344
    498
    media_image1.png
    Greyscale

Beckley does not explicitly teach a yoke segment from a silicon material and bonding the yoke ring segment stack together.
However, Shimizu teaches (see fig. 4A below) a yoke segment (50) from a silicon material and bonding the yoke ring segment stack together (¶ 94) in order to reduce eddy current loss (Shimizu, ¶ 94).

    PNG
    media_image2.png
    592
    536
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beckley and provide a yoke segment from a silicon material and bonding the yoke ring segment stack together as taught by Shimizu in order to reduce eddy current loss (Shimizu, ¶ 94).
Regarding claim 9/8, Beckley in view of Shimizu teaches the device of claim 8, Beckley further teaches (see fig. 2b above) wherein tooth segment stack (T) is coated with an electrically insulation layer (page 4: par. 4; claim 13).
claim 10/8, Beckley in view of Shimizu teaches the device of claim 8, Beckley further teaches the adhesive material is selected by its adhesion strength, thermal stability, water and chemical resistance, electrical 30insulation properties, magnetic properties, vibration control, and impact resistance (Beckley teaches an adhesive see claim 29; page 3; par. 4; page 4; par. 1).
Regarding claim 11/8, Beckley in view of Shimizu teaches the device of claim 8, Beckley further teaches (see fig. 2b above) the tooth segment stack (T) is coated with an electrically insulation layer (page 4: par. 4; claim 13).
Regarding claim 13/8, Beckley in view of Shimizu teaches the device of claim 8, Beckley further teaches (see fig. 2b above) wherein a width of a stator tooth (T) is less than an annular width of the yoke segment (BI) (fig. 2b).
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckley.
Regarding claim 14, Beckley teaches (see fig. 2b above) a stator assembly (Abstract, page 5), comprising:  

a plurality of yoke ring segments (BI) adjacent to and surrounding the tooth segments (T) (Abstract; page 5; page 2; par. 3; claim 24), 
wherein yoke ring segments are formed of a soft magnetic alloy having a lower saturation induction than the tooth segments (since the yoke is formed of a lower grade steel than the tooth segments see page 2: par. 4); and  
20at least one key (see annotated fig. 2b above) located on the plurality of tooth segments (T) that extends radially outward toward the plurality of yoke ring segments (BI), wherein the key (see annotated fig. 2b above) engages a corresponding key way (see annotated fig. 2b above) of the plurality of yoke ring segments (BI) to produce a latch yoke (page 3).
Regarding claim 15/14, Beckley teaches (see fig. 2b below) the yoke ring segments (BI) have a key (see annotated fig. 2b below) formed thereon that extends radially into a key way (see annotated fig. 2 below) that is formed between the tooth segments (T) and at an end of the tooth segments (T) nearest to the yoke ring (page 3; page 2: par. 3).
Allowable Subject Matter
11.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Alfermann (U.S. PGPub No. 20100237736) teaches a stator that includes multiple stator pole sections arranged circumferentially around the stator. Each pole section has a core section extending axially along the stator. An outer end piece is arranged adjacent to the core section radially and outwardly relative to an inner end piece. The outer end piece has a magnetic material that is unsaturated during exposure to a magnetic field strength and saturated during exposure to another field strength, where the latter magnetic field strength is greater than the former magnetic field strength.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/ALEXANDER A SINGH/Examiner, Art Unit 2834